Citation Nr: 1039330	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-37 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction to 
include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for coronary artery disease 
to include as secondary to service-connected diabetes mellitus. 

3.  Entitlement to an increased initial evaluation for diabetes 
mellitus beyond 20 percent. 

4.  Entitlement to an earlier effective date prior to July 25, 
2007 for the grant of service connection for diabetic 
retinopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1969 to 
June 1961.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issues of entitlement to service connection for erectile 
dysfunction and for coronary artery disease, both to include as 
secondary to service-connected diabetes mellitus are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
service-connected diabetes mellitus has not required a regulation 
of activities.  

2.  On December 16, 2004, the Veteran submitted a claim for 
service connection for diabetes and for diabetic retinopathy as 
secondary to the diabetes.  There was no formal claim, informal 
claim, or written intent to file a claim for service connection 
for diabetic retinopathy, claimed as secondary to diabetes 
mellitus, prior to that time.  

3.  In September 2005, the RO granted service connection for 
diabetes mellitus with significant left eye diabetic macular 
edema and background diabetic retinopathy and assigned a 20 
percent evaluation effective from December 16, 2004. 

4.  In August 2006, the Veteran disagreed and stated that the 
issue regarding his vision should be rated separately.  

5.  In August 2007, the RO granted service connection for 
diabetic retinopathy effective from July 25, 2007, the date of a 
VA examination associating the diabetic retinopathy with the 
diabetes.  


CONCLUSIONS OF LAW

1.  The criteria for an increased initial evaluation beyond 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, 
Diagnostic Code 7913 (2009).

2.  The criteria for an effective date of December 16, 2004, and 
no earlier, for the grant of service connection for diabetic 
retinopathy have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection and with the 
effective date of the grant of service connection.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private medical records and Social Security Administration (SSA) 
records with the claims file.  He was afforded VA examinations.    
See 38 C.F.R. § 3.159(c)(4) (2009).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are more than adequate.  
The examinations provided adequate basis for rating the Veteran's 
diabetes.  Further, there is no objective evidence indicating 
that there has been a material change in the severity of the 
appellant's service-connected disorder since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The examinations in 
this case are adequate upon which to base a decision.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) 
(2009). 

Finally, although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Increased Initial Evaluation for Diabetes Mellitus

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the Veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v.  Derwinski, 1 
Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period one 
year before the claim was filed until a final decision is issued.  
Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 (Vet. App. 
Nov. 19, 2007).  Thus, staged ratings may be assigned if the 
severity of the disability changes during the relevant rating 
period.  In cases where the original rating assigned is appealed, 
consideration must be given to whether the Veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has reviewed all the evidence in the Veteran's claims 
file including private treatment records and records from the 
Social Security Administration (SSA).  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-
30 (2000).  

Diabetes Mellitus

The Veteran's diabetes mellitus is currently assigned a 20 
percent rating pursuant to Diagnostic Code 7913.  Under 
Diagnostic Code 7913, a 20 percent is warranted for diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent rating is 
warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  

Regulation of activities is defined by Diagnostic Code 7913 as 
the "avoidance of strenuous occupational and recreational 
activities."  Medical evidence is required to show that 
occupational and recreational activities have been restricted.  
Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  

The rating criteria contained in Diagnostic Code 7913 are 
successive; that is, the criteria for any given rating 
incorporate the criteria for lower ratings as well as additional 
symptomatology for the higher level.  The Court has held that in 
such situations, all of the listed criteria must be met before 
the rating is warranted.  Tatum v. Shinseki, 23 Vet. App. 152 
(Sept. 28, 2009); Camacho v. Nicholson, 21 Vet. App. 360 (2007).

The Evidence

The Veteran was examined by VA in June 2005.  It was noted that 
he was being treated with oral hypoglycemic agents.  It was also 
noted that he was on a restricted diet.  The Veteran denied any 
weight gain or weight loss and denied any restriction of 
activities due to his diabetes.  He stated his activities were 
restricted due to his arthritis.  The pertinent finding was, 
diabetes mellitus, type 2, good control.  

The Veteran was examined by VA in July 2007.  The claims file was 
reviewed.  It was reported that the Veteran has been following a 
diabetic diet and continuing to take oral anti-diabetic 
medication.  He reported that his activities were limited due to 
arthritis.  The diagnosis was, adult onset diabetes mellitus-
good glycemic control.  

Discussion

The medical evidence of record shows that the Veteran is not 
insulin dependent; rather he takes oral medication for his 
diabetes.  He is on a diabetic diet; however there is no evidence 
that there are specific restrictions or regulation of activities 
because of his diabetes.  In this regard, both VA examinations of 
record show he is not taking insulin and that his activity is 
restricted due to his arthritis, not his diabetes.  

The Board finds that the Veteran's increased rating claim must be 
denied.  The private records and SSA records have been reviewed, 
as well as the VA examination reports in the file.  However, 
there is no medical evidence showing that the Veteran's diabetes 
requires regulation of activities, or the use of insulin.  The 
Board also notes that ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year, or twice a month 
visits to a diabetic care provider, have not been shown.  
Accordingly, as there is no evidence that the Veteran's diabetes 
has required the use of insulin or the restriction of activities 
at any time during the rating period on appeal, the Board 
concludes that his symptoms more closely approximates the 
criteria for the currently assigned 20 percent evaluation.  

The Board observes that Note 1 of Diagnostic Code 7913 provides 
that compensable complications of diabetes will be rated 
separately and that noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2009).  However, 
service connection is already currently in effect for 
disabilities related to his diabetes.  

The Board considered whether the Veteran would be entitled to a 
higher rating under another Diagnostic Code, however no other 
diagnostic code would produce a higher rating.  As such, a higher 
evaluation is not for application.  In short, the Board finds 
that the evidence demonstrates symptoms consistent with a 20 
percent rating, and the preponderance of the evidence is against 
an initial evaluation in excess of 20 percent for adult onset 
diabetes mellitus at any time during the appeal period.

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he observes or experiences as a result of his diabetes.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
finds the Veteran to be credible in his reports of the symptoms 
he experiences.  However, he has not asserted that his diabetes 
requires the use of insulin or the restriction of activities.  
Lay statements are considered to be competent evidence when 
describing symptoms or an event.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has been mindful of the "benefit-of-the-doubt" rule, 
but, in this case, there is not such an approximate balance of 
the positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extra schedular considerations

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms cause impairment; however such impairment 
is contemplated by the rating criteria.  The rating criteria 
reasonably describe the Veteran's disability.   Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.

Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective 
date for the grant of secondary service connection for diabetic 
retinopathy.  In an August 2007 rating decision, the AOJ 
established service connection for diabetic retinopathy, with an 
effective date of July 25, 2007, based on the date of the VA 
examination that diagnosed the disability and related it to his 
service-connected diabetes mellitus.  In written and oral 
statements of record, he has alleged that he had the symptoms 
long before 2007, and therefore an earlier effective date is 
warranted.  

The effective date of an award of compensation based on original 
claim (received beyond one year after service discharge) or a 
claim reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of the application thereof.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  See 38 
U.S.C.A. § 5101(a).  A "claim" is defined in the VA regulations 
as "a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p). An informal 
claim is "[a]ny communication or action indicating an intent to 
apply for one or more benefits."  It must "identify the benefit 
sought."  38 C.F.R. § 3.155(a).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and is 
required to identify and act on informal claims for benefits.  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

The United States Court of Appeals for the Federal Circuit has 
emphasized that VA has a duty to fully and sympathetically 
develop a Veteran's claim to its optimum.  Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, applying 
all relevant laws and regulations," Roberson v. West, 251 F.3d 
1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic 
reading to all pro se pleadings of record.  Szemraj v. Principi, 
357 F.3d 1370, 1373 (Fed. Cir. 2004).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted as 
the date of claim for purposes of determining an effective date.  
Id. at 200.

Diabetes mellitus, type II, was included as a presumptive Agent 
Orange disease under 38 C.F.R. § 3.309(e), which was made 
effective by VA as of July 9, 2001.  The legislation was then 
made retroactive by the United States Court of Appeals for the 
Federal Circuit back to May 8, 2001.  See Liesegang v. Secretary 
of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  
Accordingly, if the Veteran's claim was received between May 3, 
1989 and May 8, 2001, the effective date must be the date of the 
claim.  Otherwise, the effective date of the award will be 
determined in accordance with § 3.114, which addresses effective 
dates when service connection has been granted based on a 
liberalizing change in the law (i.e. the inclusion of type II 
diabetes mellitus as a disease formally associated with exposure 
to herbicide agents).

Under 38 C.F.R. § 3.114, an effective date one year prior to the 
date of the Veteran's claim may be awarded when the evidence 
shows that the Veteran met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing law 
or VA issue (May 8, 2001) and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. § 3.114.  
The eligibility criteria include a diagnosis of the claimed 
disorder.

The rating schedule, and particularly those portions applicable 
to diabetes mellitus, distinguishes complications from symptoms 
as separately ratable disabilities, as opposed to being part and 
parcel of the underlying disease.  See 38 C.F.R. § 4.119, DC 
7913, Note (1).  A careful review of the record in this case 
reveals that in December 2004, the Veteran submitted a VA Form 
21-526 requesting service connection for diabetes mellitus and 
for diabetic retinopathy as secondary to diabetes.  In September 
2005, the RO issued a rating decision that granted service 
connection for diabetes with background diabetes retinopathy and 
assigned a 20 percent rating effective December 16, 2004.  (The 
Board will point out here that in August 2007, the RO found the 
correct effective date for diabetes mellitus was December 16, 
2003 based on liberalizing law allowing for presumptive service 
connection for Type II diabetes mellitus and its manifestations, 
which became effective on May 8, 2001).  See, 38 C.F.R. § 3.114.  
The Veteran timely disagreed and stated that the diabetic 
retinopathy should be service connected separately.  In July 
2007, the Veteran was examined by VA and the physician rendered a 
diagnosis of diabetic retinopathy and characterized it as a 
complication of the Veteran's diabetes mellitus.  As a result, in 
an August 2007 rating decision, the RO granted service connection 
on a secondary basis, and assigned the date of the VA examination 
as being the earliest objective evidence of the presence of 
diabetic peripheral neuropathy.  

In reviewing the evidence prior to the December 2004 claim, the 
Board has found no indication from the Veteran or his 
representative that he intended to apply for secondary service 
connection benefits on the basis of diabetic retinopathy.  

The effective date of an award of service connection is not based 
on the date of the earliest medical evidence demonstrating a 
condition, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Lalonde v. West, 12 Vet. App. 377, 382 (1999).

In the context of the Veteran's December 2004 claim, he included 
diabetes mellitus and separately listed diabetic retinopathy 
secondary to the diabetes.  Likewise, in his August 2006 notice 
of disagreement, he stated that the diabetic retinopathy should 
be service connected separately.  The December 2004 claim is the 
Veteran's first mention to the RO that he believed he had 
diabetic retinopathy secondary to his diabetes mellitus.  While 
the Veteran has been treated for diabetes mellitus since the 
1990's a diagnosis of diabetic retinopathy is not of record until 
2004.  Private records show that the Veteran was seen in 
September 2001 for loss of vision in his left eye approximately 
six months prior.  The diagnoses were: loss of vision left eye 
based on cataract formation; and diabetes mellitus without 
evidence of diabetic retinopathy both eyes. In January and 
February 2004, a private examiner noted that the Veteran had 
background diabetic retinopathy.   In March 2004, non-
proliferative diabetic retinopathy both eyes, was diagnosed.  The 
record shows that a private examiner noted in January 2008 that 
the Veteran had been a patient of hers since March 2004 and that 
he presented at that time with diabetic retinopathy.  

A July 2005 VA eye examination diagnosed background diabetic 
retinopathy, bilaterally.  The July 2007 VA examination diabetes 
mellitus examination confirmed the diagnosis of diabetic 
retinopathy and stated that it was directly secondary to the 
Veteran's diabetes mellitus. 

On this evidence, the Board finds that the RO erred in assigning 
a July 2007 effective date for the grant of service connection 
for diabetic retinopathy.   The Veteran's claim in December 2004 
clearly expressed his desire for service connection for diabetic 
retinopathy secondary to diabetes mellitus.  This was the first 
indication of his intent to apply for this benefit.  He 
continuously sought a disability rating for his diabetic 
retinopathy from December 2004 until it was granted in August 
2007.  Therefore, the appropriate effective date is December 16, 
2004, the date of the Veteran's claim, and since there is no 
finding of this condition prior to May 8, 2001, the date of the 
liberalizing legislation, 38 C.F.R. § 3.114 does not apply.   


ORDER

An increased disability evaluation for the Veteran's Type II 
diabetes mellitus, currently evaluated as 20 percent disabling is 
denied.  

An effective date of December 16, 2004 for the grant of service 
connection for diabetic retinopathy is granted.



REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran claims that his diagnosed erectile dysfunction and 
his diagnosed coronary artery disease are secondary to his 
service-connected diabetes mellitus.  The record shows that a 
private examiner has suggested that the Veteran's coronary artery 
disease and his erectile dysfunction are related to his diabetes 
mellitus.  In an April 2007 letter, he stated that as to whether 
or not diabetes would affect erectile dysfunction or coronary 
artery disease, he would find it hard for anybody to disagree 
with adequate knowledge of the disease.  In an April 2007 private 
examination report, the examiner stated that erectile dysfunction 
can be multifactoral including related to diabetes, male 
hypogonadism or psychogenic in origin.  The Veteran was examined 
by VA in June 2005 and in July 2007.  Both examiners stated that 
erectile dysfunction and coronary artery disease were not caused 
or aggravated by diabetes.  

The Veteran's representative has argued that the VA examiner's 
opinion is inadequate since no rationale was offered.  The Board 
agrees.  When VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  A medical opinion that is unsupported and unexplained is 
purely speculative and does not provide the degree of certainty 
required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008).  The Board finds that the VA 
examinations obtained in this case are not adequate and thus a 
remand is required.  

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination, to determine the etiology of 
his erectile dysfunction erectile and his 
coronary artery disease to include whether 
it is at least as likely as not 
(probability of 50 percent or greater) that 
either was caused or aggravated by his  
service-connected diabetes mellitus.  The 
examiner should review the claims file, and 
note this review in the report.  All 
indicated studies should be provided.  The 
examiner must provide a rationale for his 
opinions and conclusions.  

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Following completion of the above, the 
claims should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


